Citation Nr: 1529877	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  14-04 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major depression and general anxiety disorder prior to June 29, 2010, and in excess of 50 percent, effective June 29, 2010. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for seronegative inflammatory arthritis. 

4.  Entitlement to service connection for fibromyalgia.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Amy B. Kretkowski, Attorney


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1985 to June 1985 and from November 1990 to May 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, that denied service connection for PTSD.  

This appeal also comes before the Board from a March 2012 rating decision of the RO that granted an initial rating of 30 percent for major depression and general anxiety disorder, effective July 2, 2008, and a rating of 50 percent, effective June 29, 2010.  The RO denied service connection for seronegative inflammatory arthritis and fibromyalgia. 

This appeal also comes before the Board from a November 2013 rating decision of the RO that denied a TDIU.   

The Veterans Benefits Management System (VBMS) and Virtual VA paperless claims file contain additional records of VA outpatient treatment through November 2013 that were considered in a December 2013 statement of the case 

The issues of service connection for seronegative inflammatory arthritis, fibromyalgia, a rating in excess of 50 percent for major depression and general anxiety disorder, effective June 13, 2012, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is competent medical evidence of a comorbid diagnosis of PTSD during the period covered by this appeal. 

2.  Prior to June 29, 2010, the Veteran's major depression and general anxiety disorder manifested as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks with symptoms such as depressed mood, anxiety, irritability, and social isolation. 

3.  From June 29, 2010 to June 12, 2012, the Veteran's major depression and general anxiety disorder manifested as occupational and social impairment with reduced reliability and productivity due to symptoms such as moderate depression, lack of motivation, anxiety, irritability, difficulty in adapting to stressful situations and difficulty in establishing and maintaining effective work relationships.  

4.  Although fibromyalgia was noted by competent medical examiners as a possible differential diagnosis, the weight of competent and probative medical evidence is that the Veteran's widespread muscle and joint stiffness and discomfort is diagnosed as seronegative rheumatoid arthritis and not fibromyalgia or an undiagnosed illness associated with service in Southwest Asia. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014). 

2.  The criteria for a rating in excess of 30 percent for major depression and general anxiety disorder prior to June 29, 2010 and in excess of 50 percent from June 29, 2010 to June 12, 2012 are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Codes 9400, 9434 (2014). 

3.  The criteria for service connection for fibromyalgia are not met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the claim for increased ratings for major depression and general anxiety disorder, the RO provided notice in May 2012 that included the general method for the assignment of a rating and effective date.  Although adjudicative documents may not substitute for adequate notice, the RO provided the detailed criteria for rating mental disorders in a December 2013 statement of the case.  In a February 2014 substantive appeal, the Veteran cited symptoms noted in many medical records in support of the claim for a higher rating, thus demonstrating actual knowledge of the evidence need to substantiate the claim.  

As the Board's decision to grant service connection for PTSD is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all records relevant to the claim on appeal.  Pertinent medical evidence associated with the claims file consists of service, identified private and VA outpatient treatment records, records of disability evaluation and adjudication by the Social Security Administration (SSA) in 2011, and the reports of VA examinations in March 2009, March 2010, June 2010, December 2010, and January 2012.  These examinations are adequate as they involved a review of the service and post-service records, an interview with the Veteran with considerations of his lay statements and symptoms, and the results of a thorough mental health examination with observations and opinions applicable to the rating criteria.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Thus, the Board finds that no additional RO action to further develop the record is warranted and that VA's duties to notify and assist the Veteran have been accomplished. 

The RO Decision Review Officer who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during a March 2010 hearing, the DRO noted the mental health issues on appeal and explored the nature, severity, and frequency of the Veteran's symptoms, their impact on his occupation and daily activities, and the sources of treatment for his disability.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, and directed additional mental health examinations.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the RO/Board hearing.  By contrast, the hearing focused on the element(s) necessary to substantiate the claim(s) and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element(s) necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board can adjudicate the claims based on the current record.

The Veteran served in the U.S. Marine Corps Reserve as an artillery fire control director.  The Veteran was deployed to Saudi Arabia in support of Operation Desert Storm in 1990-91.  He contended that his major depressive and general anxiety disorder warrants ratings and that he also experiences PTSD and fibromyalgia arising from service in Southwest Asia.   

The Veteran and his spouse reported that they are both registered nurses with experience in the treatment of psychiatric and intellectually handicapped patients.  Therefore, the Board will consider their observations as competent to the extent warranted by this level of medical training and certification. 

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board in July 2014, the previous versions of the regulations including references to DSM-IV apply.  

II.  Service Connection for PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., in accordance with DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

According to the DSM-IV criteria, a diagnosis of PTSD requires that a Veteran have been exposed to a traumatic event, and that he experience a number of specified current symptoms.  The traumatic event, or stressor, involves having experienced, witnessed, or being confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others.  In addition, the response must involve intense feelings of fear, hopelessness, or horror.  See American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  In Cohen v. Brown, 10 Vet. App. 128, 140 (1997), the United States Court of Appeals for Veterans Claims held that "a clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d); see also Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. §1154(b), a combat Veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).  In cases where the Veteran engaged in combat, the Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorder.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).

For claims that were appealed to the Board but not decided as of July 13, 2010, changes to the applicable regulations are in effect as follows.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed.Reg. 39,843 (Jul 13, 2010) 

 "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993). 

The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Board may also make a factual finding as to whether an earlier diagnosis is sufficiently proximate to the filing of a claim so as to constitute evidence of a "current diagnosis."  Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Service personnel records showed that the Veteran was mobilized for duty in an artillery unit Southwest Asia during Operation Desert Shield/Desert Storm in 1990-91.  The Veteran did not receive a combat award and reported that he had not been issued ammunition for small arms for self-defense.  However, he credibly reported to clinicians that he was in fear of enemy attack including road mines and chemical attack and observed enemy death and destruction when driving through combat areas.  The Board finds that his reports are competent and credible because they are consistent with the service personnel records and circumstances of the time and location of this duty.  

Service treatment records are silent for any symptoms, diagnoses, or treatment for mental health disorders.  
 
Private mental health records from October 2004 to February 2009 show that the Veteran earned a bachelor's degree in nursing in 2004 and worked as a registered nurse in intensive care and psychiatric units, often on an evening or night shift.  In October 2004, the Veteran sought treatment for feelings of depression, anxiety, and overwhelming stress with cycles of diminished and excessive sleep.  A private psychologist diagnosed major depressive disorder with no mention of any events in service. 

In July 2008, the RO received the Veteran's claim for service connection for depression and anxiety in which he reported mood problems since active duty that became more severe in 2004.  In March 2009, a psychiatrist noted the Veteran's report that he had been prescribed anti-depressive medications since 1992 and had ceased work as a registered nurse in February 2009.  The Veteran reported current feelings of depression, anxiety, social isolation, and nightmares.  Only the latter was associated with Gulf War experiences and were experienced only after watching movies on the subject.  The psychiatrist diagnosed major depressive disorder and generalized anxiety disorder and found that the depression was aggravated by military service.  The same month, the Veteran underwent a sleep study and VA evaluators diagnosed obstructive sleep apnea as at least a contributing cause for the Veteran's chronic fatigue.  

In April 2009, the RO granted service connection for depression, effective July 8, 2008, the date of receipt of the claim for service connection.  

In June 2009, the Veteran began regular VA primary care.  Clinicians noted that the Veteran responded positively to three of four PTSD screening questions and scheduled appointments with a VA psychiatrist.  During the initial examination for depression, anxiety, and possible PTSD, the Veteran again reported nightmares after watching war movies which he did infrequently.  He denied active avoidance of thoughts or compulsive behavior, but reported that he had witnessed enemy dead in burned vehicles.   He reported irritability and anxiety over interviews for a job on a daytime shift.  The psychiatrist diagnosed only major depressive disorder.  In September 2009, the Veteran reported that he had been dismissed from his nursing position because of his use of the internet to contact a former patient. In follow-up sessions in November 2009, he reported that a state licensing board retained his nursing license but required 60 hours of remedial professionalism training. 

In March 2010, the RO received the Veteran's claim for an increased rating for major depressive disorder, and he underwent several examinations the same month.  One VA physician noted the Veteran's report that he lost the nursing position because of an inability to concentrate, that nurses were hard to work with, and that he would never do that work again.  The Veteran reported that he had recurrent thoughts of hurting others and had guns in his home.  The physician noted that the Veteran's reports were rambling and inconsistent and found that the Veteran had a somatoform disorder of the malingering type with symptoms reported for the purpose of gaining disability benefits.  The physician diagnosed major depressive disorder and ordered an emergency psychiatric assessment because of the homicidal ideations.  

The same day, a VA psychiatrist noted that the Veteran withdrew the homicidal comment but did endorse irritability regarding perceived wrongs against him and thoughts of revenge against former coworkers who "sold him out."  The psychiatrist noted that the Veteran's presentation was about the same as in previous encounters without significant worsening of symptoms or actual aggressive behavior or intent.  The physiatrist noted that the Veteran did meet all but one criterion for PTSD with a valid stressor and diminished interest, affective restriction, and cue-related anxiety related to the war.  He diagnosed major depressive disorder and "partially expressed PTSD syndrome" in place of an anxiety disorder.  

The Veteran was evaluated by another VA psychiatrist in June 2010 who noted a review of the claims file and the Veteran's report of symptoms similar to those noted in March 2010 except additionally that he experienced short temporary blackouts while driving.  He continued to report that he lost two nursing position because of lack of concentration and memory but also because of poor decisions.  This psychiatrist diagnosed major depressive disorder with no mention of any events in service.  

In July 2010, the Veteran's attending psychiatrist noted no new symptoms except that the Veteran expressed feelings of helplessness and anxiety regarding his son's U.S. Marine Corps deployment to Southwest Asia.  He continued to report nightmares from childhood and active duty service.  Although noting overall improvement, the psychiatrist diagnosed major depressive disorder in partial remission, general anxiety disorder, and PTSD with a treatment goal of elimination of PTSD symptoms. 

In October 2010, a neuropsychologist performed testing and evaluation and noted the Veteran's reports of problem solving difficulties, memory deficits, and short panic attacks while driving.  He attempted to return to a nursing position from June through August 2010 but was unsuccessful because he did not make it through orientation.  He reported that he felt unsafe to work as a nurse, but inconsistently did not want to relinquish his license.  The neuropsychiatric evaluation was normal, but the examiner attributed the Veteran's subjective complaints to his depression and anxiety.  There was no mention of events in service or a diagnosis of PTSD. 

In December 2010, a VA psychologist noted a review of the claims file and the history of VA examinations with consistent diagnoses of major depression and general anxiety disorder with occasional additions of PTSD.  The psychologist acknowledged the Veteran's fear of attack and witnessing events in Southwest Asia.  The psychologist noted PTSD related-symptoms such as recurrent dreams of the events, diminished interest in activities, social isolation, irritability, sleep difficulty, hypervigilance, loss of concentration, and loss of focus in stressful situations.  The Veteran attributed most of his impairment to uncontrolled depression. The psychologist diagnosed major depressive disorder and noted that the Veteran had features of PTSD but that the primary problem was depression.

Over the next year through September 2011, the VA attending mental health clinicians continued to diagnose PTSD and refer to treatment of PTSD-related symptoms such as interrupted sleep.  There was little or no analysis of the diagnostic criteria other than that depression and anxiety "were consistent with PTSD" and that these symptoms were triggered by current stressful events leading to a reduced level of functioning. 

In June 2012, a VA psychiatrist noted a review of the claims file and examined the Veteran, reporting the results in a Disability Benefits Questionnaire (DBQ) for mental disorders other than PTSD.  Despite a review of the file, the psychiatrist noted that the Veteran had been diagnosed only with major depression and failed to follow the instructions to use another DBQ.  However, in the opinion section of the report, the psychiatrist diagnosed general anxiety disorder.  The psychiatrist noted the Veteran's reports that he was unable to sustain work as a nurse or as a school bus driver because he could not get along with others and was too harsh to students.   There was no mention of PTSD or any symptoms related to military service.  

VA outpatient mental health treatment records through November 2013 continued to include treatment targeted to PTSD symptoms, some noted as "sub-clinical." 

As noted above, the Board finds that there is competent evidence that the Veteran experienced fear of attack and witnessing of enemy dead that qualify as stressors for the purpose of service connection for PTSD.  The Board also finds that nearly all mental health examiners and attending clinicians attribute this experience to some of the Veteran's reported symptoms including nightmares, occasional intrusive thoughts, and anxiety regarding his son's military service.   

There is competent medical evidence both for and against a medical determination that the Veteran has PTSD as a separate and comorbid disorder with major depression and generalized anxiety disorder for which the Veteran has been granted service connection.  All examiners recognize some symptoms as associated with the traumatic military experiences but differ in competent medical opinion whether all diagnostic criteria were met.  Although the Veteran's representative in a February 2014 substantive appeal argued, in part, that the March 2010 and December 2010     examiners' diagnoses were incorrect, neither the representative nor the Board is competent to reevaluate a medical diagnosis.  The Board acknowledges that the June 2012 examiner's assessment warrants less probative weight because the examiner inaccurately noted the history of previous diagnoses.   Nevertheless, as noted above, a clear PTSD diagnosis by a mental-health professional must be presumed to have been made (or not made) in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor.  Here, the Veteran's attending mental health clinicians did include PTSD among the Veteran's comorbid diagnoses with an association of some symptoms to events in service.  The VA compensation and pension examiners also associated some symptoms with events in service but reached a different final diagnosis.       

Therefore, as there is a relatively equal balance of competent and credible evidence and resolving all doubt in favor of the Veteran, the Board finds diagnoses of PTSD, major depressive disorder, and generalized anxiety disorder were rendered during portions of the pendency of the Veteran's claim and such were, at least in part, related to traumatic events during combat in Vietnam.  Consequently, service connection for all these comorbid acquired psychiatric disorders is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

The assignment of an appropriate and separate rating, if any, and effective date is under the RO's jurisdiction in the first instance.  

III.  Ratings for Depression and Anxiety

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based as far as practical on average impairment in earning capacity.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  

VA must take into account the veteran's entire medical history and circumstances.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

When a psychiatric disorder has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable (0 percent) rating is warranted. 

A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; when symptoms controlled by continuous medication. 

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behaviour, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130. 

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder. See Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) (DSM-IV) (1996). GAF scores ranging from 71 to 80 reflect transient or expectable reaction to psychosocial stressor and impose no more than slight impairment in social and occupational functioning.  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV at 47. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment. The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

The Board refers to the summaries of the medical treatment records and examinations above but will further address the frequency, severity, and duration of the Veteran's symptoms and their impact on his occupational and social impairment.  As the medical evidence of record does not differentiate the impact of symptoms of depression and general anxiety from those associated with PTSD, the Board will consider all aspects of mental health impairment.  See Mittleider v. West, 11 Vet. App. 181 (1998).

In March 2009, a VA psychiatrist noted the Veteran's report that he had been prescribed anti-depressive medications since 1992 and had ceased work as a registered nurse in February 2009.  The Veteran reported current feelings of depression, anxiety, social isolation, and nightmares.  Although the Veteran reported a divorce in approximately 2004, his relationships with his adult children actually improved.  The Veteran had few social relationships other than with coworkers which were strained after his dismissal from a nursing position because of the improper contact with a patient.  He had been performing at a high functional level in the nursing position.  He experienced a depressed mood and nightmares only after watching war movies and otherwise denied hallucination, delusions, flashbacks, and suicidal ideations and had no record of inappropriate physical behavior.  Thought process, speech, memory, and orientation were normal.  There were no panic attacks or obsessive or ritualistic behaviors.  The psychiatrist assigned a GAF score of 70.  

In June 2009, the Veteran began regular VA primary care.  During the initial examination for depression, anxiety, and possible PTSD, the Veteran again reported nightmares after watching war movies which he did infrequently.  He denied active avoidance of thoughts or compulsive behavior.  He reported irritability and anxiety over interviews for a job on a daytime shift.  In July 2009, the Veteran reported anxiety prior to making trips into town and some daily irritability.  He reported some irregular sleep patterns because he was working as a nurse on variable shifts, and that he did not often take medication on days off.  There were no panic attacks, loss of awareness of time and place, or obsessive behaviors.  Mood was euthymic with concern over financial problems related to his 5 month new employment and on-going professional license investigation but no other mental health abnormalities.  The attending psychiatrist assigned a GAF score of 55 and assessed the depressive disorder as moderate. 

In September 2009, the Veteran applied for VA vocational/rehabilitation assistance with the goal of working from home using a computer.  The Veteran reported that he ceased work as a nurse in August 2009 because of stress.  However, action on his application ceased when he did not complete his evaluation. 

In March 2010, the RO received the Veteran's claim for an increased rating for major depressive disorder, and he underwent several examinations the same month.  One VA physician noted the Veteran's report that he lost the nursing position because of an inability to concentrate, that nurses were hard to work with, and that he would never do that work again.  The Veteran reported that he had recurrent thoughts of hurting others and had guns in his home.  The physician noted that the Veteran's reports were rambling and inconsistent and found that the Veteran had a somatoform disorder of the malingering type with symptoms reported for the purpose of gaining disability benefits.  The physician diagnosed major depressive disorder and ordered an emergency psychiatric assessment because of the homicidal ideations.  

The same day, a VA psychiatrist noted that the Veteran withdrew the homicidal comment but did endorse irritability regarding perceived wrongs against him and thoughts of revenge against former coworkers who "sold him out."  The psychiatrist noted that the Veteran's presentation was about the same as in previous encounters without significant worsening of symptoms or actual aggressive behavior or intent.  The physiatrist noted that the Veteran did meet all but one criterion for PTSD with a valid stressor and diminished interest, affective restriction, and cue-related anxiety related to the war.  He diagnosed major depressive disorder and "partially expressed PTSD syndrome" in place of an anxiety disorder.  He assigned a GAF score of 55 and noted that the Veteran's presentation was consistent with that noted earlier by clinicians without worsening risk

The Veteran was evaluated by another VA psychiatrist in June 2010 who noted a review of the claims file and the Veteran's report of symptoms similar to those noted in March 2010 except additionally that he experienced short temporary blackouts while driving.  The Veteran had started individual VA psychotherapy and continued to use prescribed medication for depression and anxiety.  He reported social isolation but maintained a happy marriage and relationships with family.  He was able to perform some farm chores.  He continued to report that he lost two nursing positions because of lack of concentration and memory but also because of poor decisions.  He reported daily feelings of anger when someone "does him wrong," panic attacks in the past, and olfactory hallucinations, sensing that his wife was cooking when she was not.  The Veteran reported low motivation and concentration.  However, on examination, concentration, thought process, and communications, and remote memory were normal but with some shortcomings in recent memory such as recalling names and procedures.  This psychiatrist diagnosed major depressive disorder and assigned a GAF score of 50.    

In July 2010, the Veteran's attending psychiatrist noted no new symptoms except that the Veteran expressed feelings of helplessness and anxiety regarding his son's U.S. Marine Corps deployment to Southwest Asia.  He continued to report nightmares from childhood and active duty service.  Although noting overall improvement, the psychiatrist diagnosed major depressive disorder in partial remission, general anxiety disorder, and PTSD with a treatment goal of elimination of PTSD symptoms. 

The same month, the Veteran's spouse noted that she observed the Veteran's depression to have become more severe with a threefold increase in the use of medications and that he was easily tearful and anxious about going out in public.  The Veteran required reminders to accomplish his activities of daily living.  

In October 2010, a neuropsychologist performed testing and evaluation and noted the Veteran's reports of problem solving difficulties, memory deficits, and short panic attacks while driving.  He attempted to return to a nursing position from June through August 2010 but was unsuccessful because he did not make it through orientation.  He reported that he felt unsafe to work as a nurse, but inconsistently did not want to relinquish his license.  The neuropsychiatric evaluation was normal with at least average cognition, verbal comprehension, and perceptual reasoning skills.  There was no confirmation of a neurological basis for any temporary "blackouts" or short panic attacks while driving.  Recognition memory was normal with above average delayed recall of words.  Sustained attention under distracting or complex stimulus is average.  The Veteran's neuropsychiatric functioning was average to above average with no impact on his ability to carry out daily functioning, but the examiner attributed the Veteran's subjective cognitive complaints to his depression and anxiety.  

In December 2010, a VA psychologist noted a review of the claims file and the history of VA examinations with consistent diagnoses of major depression and general anxiety disorder with occasional additions of PTSD.  The psychologist noted PTSD related-symptoms such as recurrent dreams of the events, diminished interest in activities, social isolation, irritability, sleep difficulty, hypervigilance, loss of concentration, and loss of focus in stressful situations.  The Veteran attributed most of his impairment to uncontrolled depression. 

In May 2011, the Veteran was evaluated for VA vocational/rehabilitation assistance.  He reported difficulty finding employment that was consistent with his education and his service-connected disabilities.  The counselor found that the Veteran had a serious employment handicap and could not continue in the nursing field.  The counselor approved a course of study in gunsmithing to be completed in one year.  In an October 2011 follow-up, the Veteran reported that he intended to finish the course by May 2012 and start his own business.  

In May 2012, the Veteran informed his counselor that his disability ratings had been increased to a combined rating of 70 percent that had reduced his stress.  He requested an extension to complete the program.  However, in November 2012, the Veteran reported that his depression, anxiety, and PTSD prevented him from completing the program and made him unemployable.  The counselor placed the program in an interrupted status because of the Veteran's request.  

The same month, the Veteran submitted a claim for a TDIU.  He reported that he had worked as a bus driver from September to November 2011, as a registered nurse from November to December 2011, and again as a bus driver from January 2012 to April 2012.  

In June 2012, a VA psychiatrist noted a review of the claims file and examined the Veteran.   The psychiatrist noted the Veteran's reports that he was unable to sustain work as a nurse or as a school bus driver because he was irritable, could not get along with others, was too harsh to students, and got involved in the politics of his job.  He reported some marital stress because of his depression.  The psychiatrist noted symptoms of depressed mood, anxiety, flattened, affect, difficulty understanding complex commands, adapting to stressful situations, and maintaining daily hygiene.  The psychiatrist found that the Veteran's psychiatric disorder resulted in occupational and social impairment with reduced reliability and productivity.  The psychiatrist noted that the Veteran could not be employed in his present field or in any sedentary occupation until completing his treatment for depression.  However, in a December 2012 addendum, the psychiatrist noted that the Veteran was not suicidal or psychotic and that his judgment was intact with the mental capacity to handle his own financial affairs.  She assigned a GAF score of 58.    

VA outpatient mental health treatment records through November 2013 continued to show monthly treatment for depression, described by the Veteran as "severe" as well as PTSD symptoms, some noted by clinicians as "sub-clinical."  The Veteran reported that he wanted to return to an active life and his work as a psychiatric nurse but had difficulty with concentration and anger control that caused the loss of jobs.  He reported that he was unsuccessful in selling candles on line because he could not figure out how to design a web site.  In October 2013, he reported starting a job as an insurance salesman.  In November 2013, a VA clinician noted an adjustment in medication, an improved relationship with his spouse, and that he was working again.  Attending clinicians over this period of time frequently modified prescription medications and assigned GAF scores of 45 to 50, most frequently citing sub-optimal functioning because of an inability to accommodate stressful environments.   

In November 2014, the Veteran's representative submitted a copy of a November 2014 decision by the Social Security Administration awarding the Veteran disability benefits.  The SSA administrative law judge (ALJ) reopened the claim and noted that the Veteran testified at a July 2014 hearing that he had started work as a nurse in April 2014 at a business providing community services to intellectually and developmentally disabled persons.  The Veteran testified that the job had been going "OK so far."  The AOJ considered this employment as a trial period.  Notwithstanding the Veteran's report of working satisfactorily for three months as a nurse, a vocational expert who provided an oral opinion at the hearing and found that considering the Veteran's age, work experience, and residual functional capacity, there were no jobs in the national economy that the Veteran could perform.  The AOJ granted SSA disability benefits effective in March 2011.  The complete record of this adjudication is not in the VA claims file.  

The Board finds that a rating in excess of 30 percent for an acquired psychiatric disorder including major depression and general anxiety disorder is not warranted prior to June 29, 2010, the date of a VA compensation and pension examination.  During this period of time, the Veteran's disorder manifested with feelings of depression, anxiety, and social isolation.  The Veteran had been functioning as a registered nurse until February 2009 and again worked for several months at another medical facility.  Although he reported problems with concentration and motivation, he also clearly reported on several occasions that he was dismissed for a professional ethics violation and that his relationships with co-workers were poor because they reported an incident of improper contact with a patient.  He reported that he left the second position while still in orientation, but there is no indication that he was terminated by his employer.  Notably, throughout this period of time, the Veteran expressed a desire to return to nursing and retain his nursing license which is inconsistent with a chronic lack of concentration and inability to understand procedures.  

In July 2009, an examiner noted a GAF score of 55 which indicates a moderate level of impairment, but this was also during a period when the Veteran was able to leave the home and work as a nurse.  In September 2009, the Veteran also sought VA retraining in a skill that could be practiced at home with less stress, but failed to complete the application process.  As there were no thought process or cognitive difficulties to interfere with practice as a nurse, there is no indication that he would have been incapable of completing some form of skilled training using his medical knowledge outside the patient care environment such as a medical transcriptionist working from home.  Sleep difficulties were attributed substantially to working back shifts and obstructive sleep apnea.  The Veteran had no deficiencies in family relations, thought processes, or communication skills and no hallucinations, delusions or suicidal ideations.  The Veteran did express homicidal ideations in a general medical examination in March 2010, but this was discounted by the examiner as manipulative, later withdrawn by the Veteran, and confirmed by a mental health examiner the same day who found that the level of disability remained stable.  Therefore, the Board finds that prior to June 29, 2010, the level of disability is best evaluated as occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  A higher rating is not warranted because the Veteran was able to perform all daily activities, leave the home for employment, and maintain a stable family life without symptoms such as panic attacks, cognitive, thought, or communications deficits.  Although he reported irritability and problems establishing relationships at work, he did not experience violent confrontations and often described his inability to get along with co-workers as problems with the politics of the job.  

The Board finds that from June 29, 2010, the date of a VA examination, to June 12, 2012, the day prior to a VA examination, a rating in excess of 50 percent for the Veteran's major depression and anxiety disorder is not warranted.  Notably, the October 2010 neuropsychiatric examiner performed tests that found no cognitive, problem solving, or memory deficits contrary to some of the Veteran's self-reporting.  However, the examiner attributed the Veteran's complaints to worsening feeling of depression and anxiety.  These symptoms were confirmed by the Veteran's spouse who is competent to comment on mental health function.  The Veteran continued to experience depression, social isolation, and lack of motivation. He did start a skill training program in gunsmithing and worked for several months in the fall and spring as a school bus driver.  Even after reportedly the loss of the bus driver job because of his treatment of a student, the Veteran petitioned for an extension to the VA training program and only abandoned it on his own request, coincident with an increase in disability compensation.  Other than a lack of motivation, there is no indication in the treatment records that he did not have the ability to complete the course and engage in the business.  Nevertheless, his attending clinicians noted some increased depression and irritability, many changes in prescribed medication, and began regularly assigning GAF scores in the 50s, indicating a moderate level of impairment.  

A higher rating prior to June 13, 2012 is not warranted because the Veteran was able to maintain his family relationships and engage in work related activities outside the home as well as perform home farm chores without deficiencies in cognitive, thought process, or communications.  Although the Veteran had difficulty adapting to stressful situations and establishing some work relationships, the level of impairment was not severe or consistent with symptoms such as suicidal ideation; obsessional;  illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control with periods of violence; spatial disorientation; or neglect of personal appearance and hygiene.  Although the Veteran reported occasional momentary blackouts or small panic attacks while driving, there is no indication that he relinquished his nurse's or driver's license as would be appropriate for this level of dysfunction.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the Board finds that the applicable schedular criteria for the major depression and general anxiety disorders are adequate to rate the disabilities under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology with higher ratings available for more severe levels of occupational and social impairment.  Moreover, the criteria allow for consideration of all aspects of impairment and not only those symptoms or factors listed as examples.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), the now service-connected symptoms of PTSD have been considered and the rating for the only other service-connected disability, irritable bowel syndrome, is not on appeal.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

Nevertheless, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.   The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran contended that he is unemployable because of his mental health disorder, and this is addressed in the remand section below.  

As the preponderance of the evidence is against this period of the claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The claim for a rating in excess of 50 percent, effective June 13, 2012, is addressed in the remand section below.  

III.  Service Connection for Fibromyalgia

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Specific to the Veteran's service in Southwest Asia, a Persian Gulf Veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War. See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.   Objective indications include  fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders. 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6- month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).
 
At the time the Veteran filed his claims for benefits, 38 C.F.R. § 3.317(a)(1)(i) listed the cutoff date for manifesting such a disability as December 31, 2011; that date has subsequently been extended to December 31, 2016.  See Extension of Statutory Period for Compensation for Certain Disabilities Due to Undiagnosed Illnesses and Medically Unexplained Chronic Multi-Symptom Illnesses, 76 Fed. Reg. 81,834 -81,836 (Dec. 29, 2011) (promulgated at 38 C.F.R. § 3.317(a)(1)(i) ) (2014).

For purposes of 38 U.S.C.A. § 1117, the chronic manifestations must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

Service treatment records for the two short periods of active duty, the latter in Southwest Asia, are silent for any symptoms diagnoses or treatment for muscle or nerve disorders.  

The Veteran first sought private treatment for hand and finger stiffness in January 2008.  X-rays were negative at this time.  In March 2010 RO hearing, he reported the onset of multi joint and muscle pain starting as early as 2006.  Since that time, the Veteran has undergone several VA examinations that included consideration of his service in Southwest Asia.  Over the course of this appeal, clinicians and examiners have noted diagnoses of small joint oligo arthritis, synovitis, fibromyalgia, polyarticular arthritis, and seronegative inflammatory arthritis.   Electrodiagnostic testing in August 2010 ruled out neuropathy and radiculopathy.  The Veteran has been prescribed anti-inflammatory medications including steroids.  

In a January 2012 VA examination, a VA physician noted that the Veteran was diagnosed with a variety of specific joint and muscle disorders, but not manifestations of an undiagnosed illness.  The physician determined that the Veteran's disability pattern of joint and muscle pain and stiffness was seronegative rheumatoid arthritis with a clear and specific etiology.   

Therefore, the Board finds that service connection for fibromyalgia is not warranted.  Although this disorder was mentioned during the medical investigations of his symptoms, there were many other differential diagnoses.  The Board places greatest probative weight on the review and evaluation of the VA physician in January 2012 who reviewed the entire record and determined that after all the investigation and differential diagnoses, the Veteran's chronic widespread muscle and joint symptoms are best diagnosed as seronegative rheumatoid arthritis, an opinion shared by the most recent attending clinicians.  

The Board finds that the Veteran does not now or at any time during the course of the appeal have fibromyalgia or symptoms associated with an undiagnosed illness. 
Rather, after thorough medical investigation, his symptoms have been diagnosed as seronegative rheumatoid arthritis and not fibromyalgia.  

As the preponderance of the evidence is against this period of the claim, the "benefit of the doubt" rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The claim for service connection for seronegative rheumatoid arthritis is addressed in the remand section below.  


ORDER

A rating in excess of 30 percent for major depression and general anxiety disorder prior to June 29, 2010, and in excess of 50 percent from June 29, 2010 to June 12, 2012 is denied. 

Service connection for posttraumatic stress disorder (PTSD) is granted. 

Service connection for fibromyalgia is denied.   


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

Regarding the claim for a rating in excess of 50 percent for major depression and general anxiety disorder, effective on and after June 13, 2012 and for a TDIU, the Board finds that the evidence of record is inconsistent and insufficient to determine the Veteran's level of occupational impairment and his sustained inability to secure and follow all forms of gainful employment.  The Board acknowledges that an examiner in June 2012 noted that the Veteran could not be employed in his present field or in any sedentary occupation until completing his treatment for depression.  However, in the same report, the examiner assessed the Veteran's occupational and social impairment as reduced reliability and productivity, consistent with a lower rating, and in a December 2012 addendum assigned a GAF score of 58.  

VA attending clinicians started assigning GAF scores of 45 to 50 in July 2012 and adjusted medication.  The clinicians noted the Veteran's unsuccessful school bus driver job and that he was seeking a skill that would provide a less stressful environment.  SSA records in the file were obtained in 2011 and preceded the decision provided by the Veteran's representative dated in November 2014.  In the decision, the ALJ noted the Veteran's report that he had been working successfully for three months as a nurse and was doing "OK so far."  Nevertheless, benefits were granted in part because a vocational consultant found the Veteran incapable of any employment in the national economy despite the report of current work as a registered nurse.  The consultant also cited the Veteran's age, which is not a factor in qualifying for a TDIU.    

Because of these inconsistencies and because there is evidence of the Veteran's intermittent employment after June 13, 2012, a complete file of the records used by SSA to grant benefits in 2014, current records of VA mental health care, a current report of the Veteran's employment history since June 2012, and a contemporary VA examination are necessary to decide the claims.   

Regarding the claim for service connection for seronegative inflammatory arthritis, the Veteran first sought private treatment for hand and finger stiffness in January 2008.  X-rays were negative at this time.  In March 2010 RO hearing, he reported the onset of multi joint and muscle pain starting as early as 2006.  Since that time, the Veteran has undergone several VA examinations that included consideration of his service in Southwest Asia.  Over the course of the appeal, diagnoses of small joint oligo arthritis, synovitis, fibromyalgia, polyarticular arthritis, and seronegative inflammatory arthritis or process were noted.   Electrodiagnostic testing in August 2010 ruled out neuropathy and radiculopathy.  The Veteran has been prescribed anti-inflammatory medications including steroids.  

In a January 2012 VA examination, a VA physician noted that the Veteran was diagnosed with a variety of specific joint and muscle disorders, not manifestations of an undiagnosed illness, and determined that the Veteran's disability pattern of joint and muscle pain and stiffness was seronegative rheumatoid arthritis with a clear and specific etiology.   However, the physician was unable to provide an opinion whether this specific disorder was at least as likely as not caused or aggravated by military service.  The examiner mentioned that seronegative rheumatoid arthritis can be caused by other than exposure to hazardous chemicals and hereditary causes (although there was no such family history in this case).  The examiner also noted that documented and undocumented immunizations in service and the use of pyridostigmaine bromide pills may be factors.  The Veteran's service treatment records are silent for any use of this medication or any immunizations prior to Southwest Asia service other than typhoid, plague, and immunoglobulin.  There is no record of adverse reactions to these immunizations.  There is a clear diagnosis of seronegative rheumatoid arthritis but the opinion was speculative and inconclusive and is therefore inadequate.  Another record review and opinion by a rheumatologist with a detailed rationale for the opinion or reasons why an opinion cannot be provided is necessary to decide the claims.  

As the degree of occupational impairment caused by service-connected psychiatric disorders and because the issue of service connection for seronegative rheumatoid arthritis remains under review, the Board will defer a decision on a TDIU as an intertwined issue.  

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA physical and mental health care since November 2013 and associate any records received with the claims file.  

2.  Request from the Social Security Administration records of examination and adjudication of disability benefits awarded in November 2014.  

3.  Provide the Veteran notice and the opportunity to authorize the recovery of additional records of medical care for major depression, general anxiety disorder, and PTSD, and for seronegative rheumatoid arthritis.  If authorized, request identified records and associate any records received with the claims file. 

4.  Request that the Veteran provide a record of all employment since April 2012 and the status of any professional licenses and VA or other training and rehabilitation courses that he may have attempted or completed.  Associate any records received with the claims file. 

5.  Then, schedule the Veteran for a VA mental health evaluation.  Provide the examiner with access to the paper and electronic claims files.  Request that the examiner review the files and note the review in an examination report.  

Request that the examiner determine the current severity of the Veteran's major depression, general anxiety disorder, and PTSD.  Any necessary diagnostic examinations or studies should be conducted.  Request that the examiner describe the severity of the Veteran's occupational and social impairment including assignment of a Global Assessment of Functioning (GAF) score.  

The examiner must set forth all examination findings and opinions with complete rationale for the conclusions reached in a printed (typewritten) report.

6.   Provide a copy of the paper claims file and access to the electronic files to a VA rheumatologist.  Request that the specialist review the files including the VA examination and opinion dated January 9, 2012.  
Request that the rheumatologist provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran's seronegative rheumatoid arthritis first manifested during active service or was caused or aggravated by any aspect of active duty service including exposure to hazardous environmental conditions in Southwest Asia, by documented immunizations, or by prophylactic medications used during Operation Desert Storm in 1990-91.   

The examiner must set forth all examination findings and opinions with complete rationale for the conclusions reached in a printed (typewritten) report.  If an opinion cannot be provided, the specialist must provide the reasons such as insufficient medical evidence, shortcomings in the state of medical knowledge, or knowledge and experience of the reviewer.  

7. Afford the Veteran a Social and Industrial Survey to ascertain the impact of his service-connected disabilities, to include the psychiatric and irritable bowel syndrome, and if warranted, seronegative rheumatoid arthritis on his ordinary activities and his employability  as a registered nurse, medical fields other than direct patient care, and other occupations, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The evaluator must consider the Veteran's capacity to secure and follow a substantially gainful occupation and not strictly whether the Veteran is or is not employed.  Marginal employment at odd jobs or at less than half the normal remuneration will not be considered incompatible with unemployability.  

 All opinions expressed should be accompanied by supporting rationale.

8.  Then, readjudicate the Veteran's claims for a rating in excess of 50 percent for major depression, general anxiety disorder, and PTSD, effective on and after June 13, 2012, for service connection for seronegative rheumatoid arthritis, and for a TDIU.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


